Case 2:21-cv-00588-RGK-RAO Document 93 Filed 08/26/21 Page 1of2 Page ID #:2883

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:21-cv-00588-RGK-RAO Date August 26, 2021

 

 

Title Sicheng Xing v. P’ships and Uninc. Ass’ns Identified on Schedule A

 

 

Present: The Honorable R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Joseph Remigio Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendant:
Not Present Not Present
Proceedings: (IN CHAMBERS) Order to Show Cause

On May 11, 2021, the Court denied without prejudice Plaintiff's Motion for Default Judgment.
(ECF No. 70). Notably, in that order, the Court (1) set aside the defaults entered against all Defendants
and (2) noted that Plaintiff's proof of service was deficient because it did not comply with Federal Rule
of Civil Procedure 4(1). (Order re Mot. Default J. at 3-4, ECF No. 70). Because Plaintiff has since failed
to provide proof that the remaining five Defendants! have been properly served, on August 2, 2021, the
Court ordered Plaintiff to show cause in writing as to why this case should not be dismissed for lack of
prosecution. (Order to Show Cause, ECF No. 90.)

Plaintiff responded on August 9, 2021 and asserts that Defendants’ email addresses are needed to
serve Defendants, citing the Court’s February 3, 2021 order permitting Plaintiff to serve Defendants by
alternative electronic means (ECF No. 23). To that end, Plaintiff sent a subpoena to Amazon.com on
May 12 and again on July 22. Amazon.com acknowledged receipt of the subpoena on July 28 but has
yet to respond. Plaintiffs status report states that as of August 23, 2021, Defendants have not been
served because Plaintiff is still waiting for a response from Amazon.com. (ECF No. 92.)

Plaintiff requests 60 days from the August 2 Order to Show Cause to file proper proof of service
and alternatively requests that the Court order Amazon.com to provide the email addresses of the five
remaining Defendants to Plaintiff. The Court DENIES Plaintiff's requests.

On February 3, 2021, the Court granted Plaintiffs request to serve Defendants by alternative
electronic means. (Order re Ex Parte Appl. for Alt. Elec. Serv., ECF No. 23.) Specifically, the Court
permitted Plaintiff to “serve Defendants by: (1) posting a copy of the complaint and all necessary
materials online so that it can be downloaded; and (2) sending Defendants a link to this website via a

 

! The five defendants that remain in this action include GESD Pleasure, Maple Dealz. Hicdaw Direct, INTAR, and
Chambery-US (collectively, “Defendants”).

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 2
Case 2:21-cv-00588-RGK-RAO Document 93 Filed 08/26/21 Page 2 o0f2 Page ID #:2884

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:21-cv-00588-RGK-RAO Date August 26, 2021

 

 

Title Sicheng Xing v. P’ships and Uninc. Ass’ns Identified on Schedule A

 

message to Defendants’ Amazon accounts or Defendants’ emails associated with their Amazon
accounts.” (/d. at 5-6 (emphasis added).) Plaintiff appears to have successfully posted the necessary
materials online but asserts that Defendants’ email addresses are necessary to effect service. However,
emailing Defendants is just one of two electronic methods that the Court authorized. The second method
is sending Defendants the link “via a message to Defendants’ Amazon accounts.” This method is
distinct, and neither Plaintiff's response to the Court’s OSC nor Plaintiffs status report explain why
Plaintiff cannot serve Defendants using this method.

As such, Plaintiff has until September 8, 2021 to show good cause in writing as to why this case
should not be dismissed for lack of prosecution.

IT IS SO ORDERED.

 

Initials of Preparer jre

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 2 of 2
